Citation Nr: 0802140	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-30 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 24, 2004 
for the award of a 50 percent rating for migraine headaches.



REPRESENTATION


Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD


T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to April 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO increased the 
disability evaluation for migraine headaches from zero 
percent to 50 percent effective March 24, 2004.  The veteran 
has appealed the effective date of award assigned.


FINDINGS OF FACT

1.  An unappealed RO rating decision in March 2003 awarded 
service connection for migraine headaches and assigned a 
noncompensable rating effective to the day following the 
veteran's discharge from active service; the RO's March 2003 
notice of decision was sent to all possible and plausible 
addresses shown by the record.

2.  An unappealed RO rating decision in April 2003 denied an 
increased (compensable) rating for migraine headaches; the 
RO's April 2003 notice of decision was sent to all possible 
and plausible addresses shown by the record.

3.  The veteran next filed a claim for an increased rating 
for migraine headaches on March 24, 2004.

4.  An increase in disability resulting for service connected 
migraine headaches is not factually ascertainable as 
occurring within one year from the date of the increased 
rating claim filed on March 24, 2004.


CONCLUSIONS OF LAW

1.  The RO's March 2003 rating decision, that granted service 
connection for migraine headaches and assigned a 
noncompensable rating effective April 3, 2001, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§  3.104, 
20.302, 20.1103 (2007).

2.  The RO's April 2003 rating decision, that denied an 
increased (compensable) rating for service connected migraine 
headaches, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§  3.104, 20.302, 20.1103 (2007).

3.  The criteria for an effective date earlier than March 24, 
2004 for award of a 50 percent rating for migraine headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.400(o)(2) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an effective date earlier than March 24, 
2004 for the award of a 50 percent rating for migraine 
headaches.  He alleges that the character, frequency and 
severity of his migraine headaches has remained unchanged 
since his discharge from active service in April 2001.  Thus, 
he argues entitlement to a 50 percent rating effective April 
3, 2001.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1). 

An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the 
increase in disability occurred prior to one year from the 
date of filing, an effective date of award cannot be awarded 
prior to the date of the application.  Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); 
VAOPGCPREC 12-98 (Sept. 23, 1998).

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final 
decision is generally not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

A claim is considered abandoned when a claimant does not 
supply information requested by VA within one year of the 
request.  38 C.F.R. § 3.158.  Failure to inform VA of a 
current address or to report for a VA examination may 
constitute an abandoned claim.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  Where there is an abandoned claim, the veteran 
must file a new claim, and the effective date will not be 
earlier than the date of receipt of the new claim.  38 C.F.R. 
§ 3.158.

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.

The Board also notes that the Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992); see also United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
applies to RO mailing procedures.  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).

Briefly summarized, the veteran was deemed to have incurred a 
line of duty headache disorder pursuant to a November 2000 
Medical Evaluation Board proceeding.  He was discharged from 
active service on April 2001.

In July 2001, the veteran filed a formal application seeking 
service connection for his headache disorder.  He provided a 
mailing address, which included an apartment number, in 
[redacted], [redacted] (hereinafter "[redacted].")

On September 6, 2001, the Phoenix, Arizona RO sent the 
veteran a duty to assist letter to his [redacted] address that 
excluded the apartment number.

On September 12, 2001, the U.S. Postal Service returned the 
RO's September 2001 duty to assist letter as undeliverable 
indicating that the veteran moved leaving no forwarding 
address.

On September 24, 2001, the Phoenix RO sent the veteran a 
letter to his [redacted] address, excluding the apartment 
number, informing him that VA examination was being scheduled 
on his behalf, and that his failure to report for VA 
examination may result in a denial of his claim.

On October 25, 2001, the VA Medical Center (VAMC) in Phoenix, 
Arizona, cancelled the veteran's scheduled examination on the 
basis "VET REFUSED EXAM THIS LOCATION."  The veteran's 
contact information was updated to show a current address on 
[redacted] (hereinafter "[redacted]") in [redacted], 
Texas.  A phone number was provided.

On September 23, 2002, the Waco, Texas, RO resent the 
September 2001 duty to assist letter to the veteran's address 
on [redacted], and informed him that his claims folder 
had been relocated to the Waco RO.

On February 18, 2003, the Big Spring, Texas, VAMC cancelled 
the veteran's scheduled examination on the basis that he 
"FAILED TO REPORT."  The Big Spring VAMC reported that the 
notice of examination, sent the veteran's address on 
[redacted] in "[redacted]," Texas, was not returned as 
undeliverable.

In a March 3, 2003 rating decision, the RO granted service 
connection for migraine headaches and assigned an initial 
zero percent rating effective to the day following the 
veteran's discharge from active service; April 3, 2001.  

Notably, the RO informed the veteran that he failed to report 
for VA examination and that evidence expected from that 
examination might have been material to the outcome of his 
claim.

On March 5, 2003, the RO sent the veteran a letter to his 
address on [redacted] notifying him of the March 2003 
rating decision and his appellate rights.  This letter is 
reported as returned as undeliverable.

Thereafter, the RO resent the March 2003 notice of decision 
letter to apartment number "[redacted]" on [redacted] in [redacted], 
Texas.  On March 24, 2003, this letter was returned as 
undeliverable.  The U.S. Postal Service indicated that the 
forwarding time had expired.

On March 14, 2003, the RO attempted to resend the March 2003 
notice of decision letter to an apartment "[redacted]" on [redacted] 
[redacted].

On March 19, 2003, the RO received a copy of a June 2006 
magnetic resonance imaging (MRI) scan of the brain ordered by 
a family practitioner at Edwards Air Force Base.  The record 
does not reflect how this document came to be associated with 
the claims folder.

On March 24, 2003, the RO's attempt to resend the March 2003 
notice of decision to apartment "[redacted]" [redacted] was 
unsuccessful.  The U.S. Postal Service indicated that the 
forwarding time had expired.

On March 25, 2003, the RO attempted again to resend the March 
2003 notice of decision letter to apartment "[redacted]" on [redacted] 
[redacted] making changes to the last two digits of the non-
mandatory ZIP+4 Code.  This letter was returned as 
undeliverable on March 31, 2003.

In an April 1, 2003 rating decision, the RO continued the 
zero percent rating for migraine headaches.  

On April 21, 2003, the RO sent the veteran a letter addressed 
to apartment "[redacted]" on [redacted] notifying him of the 
April 2003 rating decision and his appellate rights.  
Notably, the RO indicated that the claim had been initiated 
upon receipt of additional evidence received on March 14, 
2003.  This letter was returned as undeliverable on April 29, 
2003.

On March 24, 2004, the veteran electronically submitted a 
claim for an increased rating for migraine headaches.  At 
that time, he provided an address on [redacted] in [redacted], 
Texas, that had not been previously of record.

VA examination in June 2004 included the veteran's report of 
two incapacitating headaches per week that lasted 24 hours in 
duration.

Additional evidence included a July 2004 VA clinical record 
indicating that the veteran was reporting for the first time 
to evaluate his migraine headaches.  He reported headaches 
that occurred once per week that were not relieved with 
Ibuprofen.  He had previously used Imitrex.

An RO rating decision in August 2004 awarded a 50 percent 
rating for the veteran's migraine headaches effective March 
24, 2004.

In this case, the veteran seeks a 50 percent rating for his 
migraine headaches effective to April 3, 2001, the date 
following his discharge from service.  The Board must find 
that his claim for compensation effective to the day 
following his discharge from service is precluded as a matter 
of law by the holding in Rudd.  In a March 3, 2003 decision, 
the RO awarded service connection for migraine headaches and 
assigned a noncompensable rating effective April 3, 2001.  
The veteran had a one-year period from notice of this 
decision to appeal the initial rating assigned.  

The RO attempted to notify the veteran of the March 3, 2003 
decision by letter dated March 5, 2003.  According to the 
best available information of record, the RO sent this letter 
to an address on [redacted] that the veteran had 
provided to the Phoenix VAMC in October 2001.  

After this document was returned as undeliverable, the RO 
undertook extensive efforts to identify alternate addresses 
to no avail.  The RO's unsuccessful attempts to notify the 
veteran of the March 2003 decision is directly attributable 
to the veteran's failed duty to provide VA with his address 
changes.  See Hyson, 5 Vet. App. at 65 (holding that a 
claimant has the burden of apprising VA of his/her 
whereabouts and that "there is no burden on the part of the 
VA to turn up heaven and earth to find [a claimant]."  

Notably, in his formal application for increased benefits 
received on March 24, 2004, the veteran identified the 
[redacted] address as the home of a dependent who was 
not residing with him.  Accordingly, the Board finds the RO's 
March 5, 2003 notice of decision was sent to all possible and 
plausible addresses shown by the record so that proper notice 
is deemed to have been provided.

As the record does not reflect a written document received 
within the one year of the RO's March 5, 2003 notice of 
decision indicating disagreement with the initial rating 
assigned and indicating an intent to appeal the decision, the 
March 3, 2003 decision became final and is not subject to 
revision except on the basis of CUE, which is not alleged in 
this case.  38 C.F.R. §§ 20.201, 20.204, 20.302.  Notably, 
the additional medical evidence received on March 19, 2003 
contains no express, or implied, intent to appeal the March 
3, 2003 determination.  See Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002)(a notice of disagreement must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review).

After the March 3, 2003 decision, the RO received additional 
information on March 19, 2003 pertaining to an MRI 
examination performed in June 2000.  The RO deemed this 
filing as an informal claim for an increased rating, see 
38 C.F.R. § 3.155(a), and adjudicated the issue in an April 
1, 2003 rating decision.  The RO attempted to notify the 
veteran of this decision in an April 21, 2003 letter but, 
again, the veteran frustrated VA's notice efforts due to his 
failure to advise VA of an address change.  

Simply stated, the veteran's own failure to provide the VA 
with his most recent address at all times lead to the RO's 
decision to award the veteran a noncompensable evaluation 
from the point he left service. 

The veteran did not appeal this decision within the appellate 
period, thus making this claim final and not subject to 
revision except on the basis of CUE.  To the extent that the 
March 19, 2003 filing constitutes an informal claim for an 
increased rating under 38 C.F.R. § 3.155(a), it became final 
as the record does not reflect a written document received 
within the one year of the April 21, 2003 that may be 
construed as a notice of disagreement with the rating 
assigned.  The formal application for increased benefits 
received on March 24, 2004 contains no express, or implied, 
intent to appeal the April 1, 2003 determination.

The law does allow the assignment of an effective date of 
award for the one year period prior to the March 24, 2004 
filing provided, however, that the increase in disability 
occurred within that one year period.  Harper, 10 Vet. App. 
at 126-27; VAOPGCPREC 12-98.  The Board finds that it is not 
factually ascertainable that an increased severity of 
migraine headaches occurred within one year of the March 24, 
2004 formal application for increased compensation benefits.  

The veteran currently alleges that the frequency, duration 
and severity of his headache disorder have remained unchanged 
since his discharge from service.  He is certainly competent 
to describe these characteristics of headache symptoms.  
38 C.F.R. § 3.159(a).  According to his allegations, the 
severity of his headache disorder did not increase in 
severity within one year from the March 24, 2004 filing for 
increased benefits but, rather, had been present prior to the 
one year period of filing the claim.  His competent 
description of the nature and severity of his headache 
disorder provides highly probative evidence against a finding 
of increased severity of symptoms occurring within one year 
of the March 24, 2004 application for benefits.  On this 
record, the Board must find that an increase in disability 
resulting for service connected migraine headaches is not 
factually ascertainable as occurring within one year from the 
date of increased rating claim filed on March 24, 2004.  The 
claim for an earlier effective date of award, therefore, 
cannot be awarded under 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 
at 126-27; VAOPGCPREC 12-98.

In light of the foregoing, an effective date earlier than 
March 24, 2004 cannot be awarded.  The appeal, therefore, is 
denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the veteran filed a claim for an increased 
rating on March 24, 2004 and, following a scheduled VA 
examination, the RO awarded the maximum 50 percent schedular 
rating for migraine headaches effective to the date of claim.  
The veteran appealed the effective date of award assigned.  
The VCAA duty to notify was satisfied by way of a January 27, 
2005 letter sent to the veteran that fully addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
He was also asked to submit evidence and/or information in 
his possession to the AOJ.

To the extent that such notice should have been provided 
prior to adjudicating the increased rating claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), such 
deficiency was cured by de novo readjudication of the claim 
in an April 2005 rating decision and July 2005 statement of 
the case.  See generally Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Review of the record essentially shows that, as a matter of 
law, the veteran is precluded from seeking compensation 
benefits retroactively to the day following his discharge 
from service.  According to a July 2004 VA clinical record, 
he had not previously sought VA treatment for his migraine 
headaches so that there are no additional VA clinical records 
that may be potentially relevant to the issue on appeal.  He 
has not authorized VA to obtain any private medical records 
on his behalf.  His allegations, when accepted as true, 
establish that his migraine headache disorder had remained 
constant since 2001 and, thus, did not increase in severity 
within one year from the date of his application for an 
increased rating.  VA's duty to notify and assist is no 
longer required where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004). 

In any event, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Neither the veteran nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

ORDER

An effective date earlier than March 24, 2004, for the award 
of a 50 percent rating for migraine headaches is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


